UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

_)
MOHAMEDOU OULD SALAHI, )
Petitioner, )
)
vi, ) Civil Action N 0. 05-0569 (RCL)
)
BARACK H. OBAMA, et al., )
Respondents. )
_ ___ 2 _ _ _)
ORDER

Upon consideration of petitioner’s Motion [453] for an Order to Show Cause,
respondents’ Response and petitioner’s Reply thereto, the arguments made in open court on
November 24, 2015, the entire record in this case, and the applicable law, it is hereby

ORDERED that petitioner’s Motion is DENIED. It is further

ORDERED that respondents shall, within fourteen days of the date of this Order, ﬁle
with the Court an explanation of the inconsistencies identiﬁed in the Memorandum Opinion
accompanying this Order between (1) respondents’ counsel’s statements at the November 24,
2015 hearing in this case, (2) Respondents’ Status Report Regarding Petitioner’s Legal Materials
Ex. A, ECF No. 475-1 (Decl. of Col. David E. Heath), and (3) Respondents’ Status Report
Regarding Petitioner’s Legal Materials Ex. B, ECF No. 475-2 (Andrew I. Warden’s February 26,
2014 email).

It is SO ORDERED this 17th day of December, 2015.

    
    

 ,p._,C. LAMBERTH
Unlted States District Judge